917 So.2d 378 (2005)
Suzanne SUTTON, P.A., Appellant,
v.
John COLE, as Natural Parent etc., et al., Appellees.
No. 5D05-1492.
District Court of Appeal of Florida, Fifth District.
December 30, 2005.
John Bringardner and Kenneth S. Jones, of Romaguera, Baker, Dawson, Bringardner Dias, P.A., Orlando, for Appellant.
Rick Kolodinsky, New Smyrna Beach, for Appellee John Cole.
J. Charles Ingram and Mark A. Buckles of Hannah, Estes Ingram, P.A., for Appellees Marcelo R. Anayas, M.D., Concepcion Anayas, M.D., and Community Medical Center of West Volusia, P.A.
No Appearance for Appellee Halifax Hospital Medical Center.
PER CURIAM.

ON MOTION TO DISMISS
Suzanne Sutton, a defendant in a negligence lawsuit, appeals the order entered by the trial court denying her motion for leave to file a third-party complaint for indemnification. Appellees, the named defendants in said third-party complaint, filed a motion with this court seeking dismissal of the appeal on the basis of lack of jurisdiction.
We conclude that, since the trial court's order is neither an appealable final order nor an appealable non-final order, this court lacks jurisdiction to review the appeal. See Sears, Roebuck & Co. v. Phelps, 317 So.2d 101 (Fla. 4th DCA 1975). Accordingly, we grant the appellees' motion to dismiss and dismiss the instant appeal without prejudice.
DISMISSED.
PLEUS, C.J., SAWAYA and PALMER, JJ., concur.